--------------------------------------------------------------------------------

Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 8,
2015, by and between Meta Financial Group, Inc., a Delaware corporation (the
“Company”), and Fort George Investments, LLC, a Delaware limited liability
company (the “Buyer”).


RECITALS:


WHEREAS, this Agreement is being entered into pursuant to the provisions of that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”),
dated as of July 7, 2015, by and between the Company and the Buyer; and


WHEREAS, as an inducement to the Buyer’s investment in the Company pursuant to
the Securities Purchase Agreement, the parties desire to enter into this
Agreement in order to grant certain registration rights to the Buyer as set
forth below.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.
GENERAL


1.1                Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:


“120-Day Deadline” shall have the meaning ascribed to it in Section 2.1(b)
hereof.


“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person or entity.


“Agreement” shall have the meaning ascribed to it in the preamble hereof.


“Black Out Period” shall have the meaning ascribed to it in Section 2.11(a)
hereof.


“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.


“Buyer” shall have the meaning ascribed to it in the preamble hereof.


“Closing Date” means the date on which the closing of the transactions
contemplated by the Securities Purchase Agreement occurs.


“Common Stock” means shares of common stock, $0.01 par value per share, of the
Company.
 

--------------------------------------------------------------------------------

“Company” shall have the meaning ascribed to it in the preamble hereof.


“Event” shall have the meaning ascribed to it in Section 2.1(b) hereof.


“Event Date” shall have the meaning ascribed to it in Section 2.1(b) hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.


“Holder” or “Holders” means the Buyer and any holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 2.8 hereof.


“Mandatory Registration Statement” shall have the meaning ascribed to it in
Section 2.1(a) hereof.


“Misstatement” shall have the meaning ascribed to it in Section 2.4 hereof.


“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.


“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement.


“Registrable Securities” means (a) the Shares, and (b) any Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right, preferred
stock or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Shares held by the
Holders; provided, however, that Registrable Securities shall not include any
shares of Common Stock (i) which have been sold or otherwise disposed of either
pursuant to a registration statement or Rule 144 under the Securities Act; (ii)
which have been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned in compliance with the terms of this
Agreement; or (iii) which may be sold by the Holder in question pursuant to Rule
144 without volume restrictions or public information requirements.


“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (including any Mandatory
Registration Statement), including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, and expenses of the Company’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, and any other Persons retained by the
Company and the compensation of regular employees of the Company, which shall be
paid in any event by the Company, but shall not include Selling Expenses.
 
2

--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the Securities Act or any successor rule.


“SEC” or “Commission” means the Securities and Exchange Commission and any
successor agency.


“Securities Act” means the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.


“Securities Purchase Agreement” shall have the meaning ascribed to it in the
recitals hereof.


“Selling Expenses” means all underwriting discounts, selling commissions, fees
of underwriters, selling brokers, dealer managers and similar securities
industry professionals and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder.


“Shares” means the 18,160 shares of Common Stock issued by the Company to the
Buyer on the Closing Date pursuant to the Securities Purchase Agreement.


“Trading Markets” shall have the meaning ascribed to it in Section 2.3(g)
hereof.


“Violation” shall have the meaning ascribed to it in Section 2.7(a) hereof.


SECTION 2.
REGISTRATION


2.1                 Registration Statement.


(a)            In accordance with the requirements of Section 2.3 below, the
Company shall file with the SEC within thirty (30) calendar days after the
Closing Date, and shall use commercially reasonable efforts to cause to be
declared effective by the SEC as soon as practicable after the date of such
filing, and in any event within 120 calendar days after the Closing Date, a
registration statement on Form S-1 or Form S-3 with respect to the resale of the
Registrable Securities by the Holders thereof.  The Company shall also, once
such registration statement becomes effective, maintain the effectiveness of the
registration effected pursuant to this Section 2.1 and keep such registration
statement free of any material misstatements or omissions at all times, subject
only to the limitations set forth herein, including pursuant to Section 2.4
hereof.  The registration statement contemplated by this Section 2.1 is referred
to herein as the “Mandatory Registration Statement.”  The Company shall cause
the Mandatory Registration Statement to remain effective until such date as is
the earlier of (i) the date on which all Registrable Securities included in the
registration statement shall have been sold or shall have otherwise ceased to be
Registrable Securities and (ii) the date on which all remaining Registrable
Securities may be sold pursuant to Rule 144 without volume restrictions or
public information requirements and any and all restrictive legends with respect
to restrictions on transferability under the Securities Act have been removed
from the Shares (provided that removal of such legends shall not be a condition
to the Company’s right to cause the Mandatory Registration Statement to no
longer remain effective if the Holders shall fail to promptly take such
reasonable actions as the Company shall reasonably request to facilitate removal
of the restrictive legends).
 
3

--------------------------------------------------------------------------------

(b)            If: (i) the Mandatory Registration Statement is not filed on or
prior to thirty (30) calendar days after the Closing Date (subject to the
provisions of Section 2.11), or (ii) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act, within five (5) Business Days after the date that the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that the Mandatory Registration Statement will not be “reviewed” or
not be subject to further review, or (iii) the Mandatory Registration Statement
filed or required to be filed hereunder is not declared effective by the
Commission within 120 calendar days after the Closing Date (the “120-Day
Deadline”), or (iv) in the event that, after the 120-Day Deadline, the
Registrable Securities have not been listed on the Trading Markets (as defined
below), or (v) after the 120-Day Deadline, the Mandatory Registration Statement
ceases for any reason to remain continuously effective as to all Registrable
Securities for which it is required to be effective, or the Holders are
otherwise not permitted to utilize the prospectus therein to resell such
Registrable Securities (except as may be restricted pursuant to Section 2.4 or
2.11) for more than 14 consecutive calendar days or more than an aggregate of 20
calendar days during any 12-month period (which need not be consecutive calendar
days) (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i), (iii) or (iv) the date on which such Event occurs, or
for purposes of clause (ii) the date on which such five (5) Business Day period
is exceeded, or for purposes of clause (v) the date on which such 14 or 20
calendar day period, as applicable, is exceeded being referred to as the “Event
Date”), then in addition to any other rights a Holder may have hereunder or
under applicable law, on each such Event Date and on the expiration of each
thirty (30) day period following such Event Date (if the applicable Event shall
not have been cured by such date) until the earlier of the date on which the
applicable Event is cured or such Holder no longer owns Registrable Securities,
the Company shall pay to such Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to two and one-half percent (2.50%) of the
aggregate purchase price paid by such Holder for all Registrable Securities then
held by such Holder.  If the Company fails to pay any partial liquidated damages
pursuant to this Section in full within seven calendar days after the date
payable hereunder, the Company will pay interest thereon at a rate of 18% per
annum (or, to the extent such amount exceeds the maximum amount that is
permitted to be paid under applicable law, such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such partial liquidated damages are due hereunder until such amounts, plus
all such interest thereon, are paid in full. Notwithstanding anything herein to
the contrary, in no event shall liquidated damages or any interest thereon
accrue, nor shall the Company have any payment or other obligations pursuant to
this Section 2.1(b), with respect to more than one Event at any time.  The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event.
 
4

--------------------------------------------------------------------------------

2.2                 Expenses of Registration.  All reasonable Registration
Expenses incurred in connection with any registration hereunder shall be borne
by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the Holders of the Registrable
Securities so registered pro rata on the basis of the number of shares so
registered.


2.3                 Additional Obligations of the Company.  The Company shall:


(a)            At least three (3) Business Days before filing the Mandatory
Registration Statement, furnish to counsel selected by the Holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports that have been filed via EDGAR which may be incorporated or
deemed to be incorporated by reference thereto), and the Company shall in good
faith consider any reasonable comments of such counsel received at least one (1)
Business Day prior to filing.


(b)            Promptly notify the Holders when the Mandatory Registration
Statement is declared effective by the Commission.  The Company shall respond as
promptly as reasonably practicable to any comments received from the Commission
with respect to the registration statement or any amendments thereto and shall
furnish to the Holders, upon request, any comments of the Commission staff
regarding the Holders.  The Company shall promptly file with the Commission a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the Securities Act after the Company concludes that the staff
of the Commission has no further comments on the filing.


(c)            Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.


(d)            Use commercially reasonable efforts to register and qualify the
securities covered by the Mandatory Registration Statement under such other
securities or Blue Sky laws of such U.S. jurisdictions as shall be reasonably
requested by the Holders unless an exemption from registration and qualification
exists; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business, file a general consent to
service of process or subject itself to general taxation in any such states or
jurisdictions.


(e)            Promptly notify each Holder of Registrable Securities covered by
the Mandatory Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing (provided that in no event shall such notice contain any material,
non-public information regarding the Company) and, when such state of facts no
longer exists whether due to passage of time or filing of supplemental
disclosure by the Company, the Company shall promptly furnish to each such
Holder a reasonable number of copies of any supplement or amendment to such
prospectus filed by the Company.
 
5

--------------------------------------------------------------------------------

(f)             Use commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of the Mandatory
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction in the United States, and in
the event of the issuance of any stop order suspending the effectiveness of such
registration statement, or any order suspending or preventing the use of any
related prospectus or suspending the qualification of any equity securities
included in such registration statement for sale in any jurisdiction, the
Company shall use commercially reasonable efforts to obtain promptly the
withdrawal of such order.


(g)            Use commercially reasonable efforts to cause all Shares to be
listed on each securities exchange on which the same class of securities issued
by the Company are then listed (collectively, the “Trading Markets”), including,
without limitation, by the filing of any required additional listing
applications.


(h)            Use commercially reasonable efforts to cooperate with the Holders
who hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities sold pursuant to the
Mandatory Registration Statement, and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and registered in such names as the Holders may request.


(i)             Provide and cause to be maintained a registrar and transfer
agent for all Registrable Securities covered by any registration statement from
and after a date not later than the effective date of the Mandatory Registration
Statement.


(j)              Not, nor shall any subsidiary or affiliate thereof, identify
any Holder as an underwriter in any public disclosure or filing with the SEC or
the NASDAQ Stock Market or any other securities exchange or market without the
consent of such Holder except as required by law.
 
2.4                Suspension of Sales.  Upon receipt of written notice from the
Company that the Mandatory Registration Statement or a prospectus relating
thereto contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(a “Misstatement”), each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until such Holder has received
copies of the supplemented or amended prospectus that corrects such
Misstatement, or until such Holder is advised in writing by the Company that the
use of the prospectus may be resumed, and, if so directed by the Company, such
Holder shall deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.  The total number of
calendar days that any such suspension may be in effect in any 365 day period
shall not exceed 90 days.
 
6

--------------------------------------------------------------------------------

2.5                Termination of Registration Rights.  A Holder’s registration
rights under this Agreement, including any right to payment under Section
2.1(b), shall expire on the date on which such Holder ceases to own Registrable
Securities or securities that are expressly convertible into or exercisable for
Registrable Securities.


2.6                Furnishing Information.  It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Agreement
that the selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registration
of their Registrable Securities.


2.7                 Indemnification.  In the event any Registrable Securities
are included in a registration statement under this Section 2:


(a)            To the extent permitted by law, the Company shall indemnify and
hold harmless each Holder and each person, if any, who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Investment Company Act of 1940, as
amended, or the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”):  (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any related preliminary prospectus or final prospectus or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or state
securities laws or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any other federal or state securities law in connection with
the registration of the Registrable Securities; and the Company will pay to each
such Holder or controlling person, as incurred, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to any
Holder (or any related controlling person) with respect to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs (i) solely in reliance
upon and in conformity with written information furnished expressly for use in
connection with such registration statement (including any related preliminary
prospectus or final prospectus) or any amendment thereof or supplement thereto
by such Holder or controlling person, (ii) as a result of  any failure of such
Holder or controlling person to deliver or cause to be delivered a prospectus
made available by the Company in a timely manner, or (iii) as a result of a
violation by such Holder or controlling person of such Holder’s obligations
under Section 2.4 hereof.
 
7

--------------------------------------------------------------------------------

(b)            To the extent permitted by law and provided that such Holder is
not entitled to indemnification pursuant to Section 2.7(a) above with respect to
such matter, each selling Holder (severally and not jointly) shall indemnify and
hold harmless the Company, each of its directors, officers, persons, if any, who
control the Company within the meaning of the Securities Act, any other Holder
selling securities in such registration statement and any controlling person of
any such other Holder, against any losses, claims, damages, or liabilities to
which any of the foregoing persons may become subject under the Securities Act,
the Exchange Act or other federal or state securities law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any (i) untrue statement or alleged untrue statement of
a material fact regarding such Holder and provided in writing by such Holder
expressly for use in connection with a registration statement which is contained
in such registration statement, including any related preliminary prospectus or
final prospectus or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, in the case of each
of clause (i) and (ii), to the extent (and only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such registration statement, preliminary or final prospectus, amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration
statement, preliminary or final prospectus, amendment or supplement thereto,
(iii) any failure by such Holder or controlling person to deliver or cause to be
delivered a prospectus made available by the Company in a timely manner, or (iv)
violation by such Holder or controlling person of such Holder’s obligations
under Section 2.4 hereof; and each such Holder will pay, as incurred, any legal
or other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.7(b) in connection with investigating or defending
any such loss, claim, damage, liability, or action as a result of such Holder’s
untrue statement, omission, failure or violation; provided, however, that the
indemnity agreement contained in this Section 2.7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld); provided, that, (x) the indemnification
obligations in this Section 2.7(b) shall be individual and ratable not joint and
several for each Holder and (y) in no event shall the aggregate of all
indemnification payments by any Holder under this Section 2.7(b) exceed the net
proceeds from the offering received by such Holder.


(c)            Promptly after an indemnified party under this Section 2.7
becomes aware of any matter that such indemnified party believes will entitle
such party to indemnification pursuant to this Section 2.7, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.7, deliver to the indemnifying party a written notice
thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense of the action in
question (including any governmental action) with counsel mutually satisfactory
to the parties; provided, however, that an indemnified party (together with all
other indemnified parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the
reasonable fees and expenses of such counsel to be paid by the indemnifying
party, if (i) the indemnifying party shall have failed to assume the defense of
such claim within twenty (20) days after receipt of notice of the claim and to
employ counsel reasonably satisfactory to such indemnified party, as the case
may be; or (ii) in the reasonable opinion of counsel retained by the
indemnifying party, representation of such indemnified party by such counsel
would be inappropriate due to actual or potential differing interests between
such indemnified party and any other party represented by such counsel in such
proceeding.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party
reasonably apprised of the status of the defense or any settlement negotiations
with respect thereto.  No indemnifying party shall be liable for any settlement
of any action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.7, except to the extent such failure to
give notice actually and materially prejudices the indemnifying party.
 
8

--------------------------------------------------------------------------------

(d)            If the indemnification provided for in this Section 2.7 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.  Notwithstanding the foregoing, the amount that any
Holder will be obligated to contribute pursuant to this Section 2.7(d) will be
limited to an amount equal to the net amount of proceeds received by such Holder
from the sale of Registrable Securities sold by such Holder pursuant to the
registration statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which such Holder has otherwise been
required to pay in respect of such loss, liability, claim, damage, or expense or
any substantially similar loss, liability, claim, damage, or expense arising
from the sale of such Registrable Securities).  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution hereunder from any person who was not guilty of
such fraudulent misrepresentation.


(e)            The obligations of the Company and Holders under this Section 2.7
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.
 
9

--------------------------------------------------------------------------------

2.8                Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Agreement may be
assigned by a Holder to a transferee or assignee of Registrable Securities if
(a) such transferee is an Affiliate, subsidiary or parent company of a party
hereto, or (b)  such transferee acquires at least 25% of the Registrable
Securities then owned by such Holder; provided, that (i) the transferor shall
furnish to the Company written notice at or prior to the time of transfer of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned, (ii) such transferee shall
agree in writing to be subject to all restrictions set forth in this Agreement
in the same capacity and to the same extent as the transferring Holder; and
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws and such transferee shall
acknowledge, immediately following such assignment, that the further disposition
of such securities by such assignee is restricted under the Securities Act.


2.9                Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees, so long as shares of Registrable Securities
are outstanding, to use its reasonable best efforts to:


(a)             make and keep public information available, as those terms are
understood and defined in Securities Act Rule 144 or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;


(b)             file with the SEC, in a timely manner, all annual and quarterly
reports required of the Company under Section 13 or Section 15(d) of the
Exchange Act; and


(c)            so long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; and such other reports and documents as a Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration.


2.10              Obligations of the Holders.


(a)            Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request in connection therewith.  Upon the execution of
this Agreement, each Holder shall complete, execute and deliver to the Company a
selling securityholder notice and questionnaire in form reasonably satisfactory
to the Company.  At least five (5) Business Days prior to the first anticipated
filing date of any registration statement, the Company shall notify each Holder
of any additional information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in such
registration statement.  A Holder shall provide such information to the Company
at least two (2) Business Days prior to the first anticipated filing date of
such Registration Statement. Each holder agrees that, in connection with any
sale of Registrable Securities by it pursuant to a registration statement, it
shall comply with the “Plan of Distribution” section of the then current
prospectus relating to such registration statement.
 
10

--------------------------------------------------------------------------------

(b)            Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Mandatory Registration
Statement hereunder, unless such Holder has notified the Company in writing of
its election to exclude all of its Registrable Securities from the Mandatory
Registration Statement.


(c)            Each Holder covenants and agrees that it shall comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Mandatory
Registration Statement (including any related prospectus) and any amendment or
supplement thereto.


2.11              Suspension of Registration Rights.


(a)            Notwithstanding anything to the contrary herein, if the Company
shall at any time furnish to the Holders a certificate signed by any of its
authorized officers (a “Suspension Notice”) stating that the Company is engaged
in a material merger, acquisition or sale, or a pending material financing,
material corporate reorganization or other material corporate transaction, and
the Board of Directors of the Company determines, in good faith and by
appropriate resolution after consultation with its outside counsel, that the
filing of the Mandatory Registration Statement would require additional
disclosure of material information that would be materially detrimental to the
Company, then the right of the Holders to require the Company to file the
Mandatory Registration Statement shall be suspended for a period (a “Black Out
Period”) of not more than sixty (60) days in the aggregate in any three hundred
and sixty (360) consecutive-day period (and no more than ten (10) consecutive
Business Days in any three hundred and sixty (360) consecutive day period).


(b)            Notwithstanding anything to the contrary in this Section 2.11,
the Company shall not impose any Black Out Period in a manner that is more
restrictive (including, without limitation, as to duration) than the comparable
restrictions that the Company may impose on transfers of the Company’s equity
securities by its directors and senior executive officers.


(c)            If the public announcement of the applicable material transaction
or material, nonpublic information is made during a Black Out Period, then the
Black Out Period shall terminate without any further action of the parties and
the Company shall immediately notify the Holders of such termination.
 
SECTION 3.
MISCELLANEOUS


3.1                Successors and Assigns. Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties
(including, subject to Section 2.8, transferees of Registrable Securities).
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
11

--------------------------------------------------------------------------------

3.2                 Governing Law; Jurisdiction; Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal Laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the Laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Sioux Falls, South Dakota,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


3.3                 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument


3.4                Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement


3.5                Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered:  (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with a nationally recognized overnight courier
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:
 
12

--------------------------------------------------------------------------------

If to the Company:
 
Meta Financial Group, Inc.
5501 S. Broadband Lane
Sioux Falls, South Dakota  57108

 
Facsimile:
(605) 338-0596

Attention:
J. Tyler Haahr

 
with a copy (for informational purposes only) to:
 
Katten Muchin Rosenman LLP
2900 K Street, NW
North Tower, Suite 200
Washington, DC  20007
Facsimile:
(202) 339-8281

Attention:
Jeffrey M. Werthan, Esq.

 
If to the Buyer:
 
Fort George Investments, LLC
c/o Nantahala Capital Management, LLC
19 Old Kings Highway S, Suite 200
Darien, CT 06820
Facsimile:
(267) 295-6119

Attention:
Wilmot Harkey

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.
 
3.6                 Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.


3.7                 Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the prior written consent of the Company and a
majority-in-interest of the Holders.


3.8                Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
3.9                 Entire Agreement. This Agreement supersedes all other prior
oral or written agreements between the Buyer, the Company, their Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.
 
13

--------------------------------------------------------------------------------

3.10             Termination.  This Agreement shall terminate and be of no
further legal force and effect when all of the Registrable Securities shall no
longer be or constitute Registrable Securities in accordance with the definition
thereof set forth in Section 1.1; provided, however, that the provisions of
Section 2.2, Section 2.7 and Section 3 shall survive the termination of this
Agreement.
 
3.11             Interpretive Matters.  Unless the context otherwise requires,
(a) all references to Sections, Schedules, Appendices or Exhibits are to
Sections, Schedules, Appendices or Exhibits contained in or attached to this
Agreement, (b) words in the singular or plural include the singular and plural
and pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter, (c) the words “hereof,” “herein” and
words of similar effect shall reference this Agreement in its entirety, and (d)
the use of the word “including” in this Agreement shall be by way of example
rather than limitation.
 
[Remainder of page intentionally left blank]
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
COMPANY:
   
META FINANCIAL GROUP, INC.
   
By:
/s/ J. Tyler Haahr
   
Name: 
J. Tyler Haahr
   
Title:
Chief Executive Officer
         
BUYER:
   
FORT GEORGE INVESTMENTS, LLC
     
By:
Corbin Capital Partners Management, LLC  
Its:
Managing Member          
By: 
/s/ Anthony Anselmo
 
Name: 
Anthony Anselmo
 
Title:
Chief Operating Officer



[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------